Title: Enclosure: Thomas Law to Jacob Wagner, [ca. 5–22 December 1810]
From: Law, Thomas
To: Wagner, Jacob


            
              Sir
               ca. 5–22 Dec. 1810 
            
            The enclosed paragraph entitled “an authentic anecdote” implies that the communicator recieved it from the parties in Great Britain. I have therefore considered whether I ever wrote to my Brother as mentioned & though I do not remember particulars it is probable that I did so; for I have uniformly expressed what I sincerely believed that the President had not any bias in his mind hostile to my Country & that he at all times regretted that misunderstandings existed.
            If he expressed sentiments to me amicable & conciliatory with the solicitude that a good man has not to be misconcieved; if with honest motives I emparted imparted  them to my Brother, a christian would have applauded the measure & exclaimed “blessed is the peacemaker.” You say Mr Jefferson turned about to trick Mr Fox trick him into what into an adjustment of differences. You say that I willingly or unknowingly became the instrument of the experiment. As an Englishman I have always wished the Government of my Country to be esteemed & beloved & rightly to appreciate the friendly disposition of this Government & as a sincere Briton I was & ever shall be solicitous to do away false jealousies & suspicions which false or mistaking friends desseminate
            I cannot believe that Mr Fox would say of the late President “that he was a paltry fellow & he did not believe a word he said.” Mr Fox’s language was polished & polite & his disposition inclined him to avoid asperities. I cannot believe that Lord Ellenborough ever gave such a speech as Mr Fox’s. one fact is however evident that your informer has betrayed the confidence of private conversation even by his own account & any one capable of such forgetfulness may easily be supposed to exaggerate, when under the influence of prejudice.
            The Divulger of this authentic anecdote ought to examine himself & to learn how “the spirit of party extinguishes all the affections which exist in the soul & hurries man into every species of crime. If he is capable of friendship he glories to sacrifice it if he professes sensibility he is proud to conquer his feelings”
            I have to wish repentance to the publisher of family anecdotes that he may be reconciled to himself & I thank him for the pleasure I recieve as well by forgiveness, as by his exhibiting me in your paper, as a friend to my native country & to this where I reside.
            
              (Signed)
              
 Thomas Law
            
          